DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 1-7, 9, 11, 14-17 and 19-24 are under examination.
Claim 8, 10, 12-13 and 18 are cancelled.
Claim 1-7, 9, 11, 14-17 and 19-24 are rejected.
Withdrawn Rejection
The objection and 112, first paragraph rejection set forth is previous office action have been withdrawn in light of Applicant’s amendments submitted on 02/10/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9, 11, 13-17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (JP 08-051960 A, Machine Translation, English is provided) and in view of Barr et al. (EP 0 416 782 A1) as evidenced by Advances in Food and Nutrition Research, Volume 65 (Ref. W, pg. 506).
Regarding claim 1, 2, 3, 4, 5, 6, 7, 13, 14, 19, 20 and 24, Yoshioka et al. (Yoshioka) discloses frozen fish meat product (calcium enriched seafood product/frozen fish product) comprising surimi (seafood product) and fish bone paste (calcium supplement) (’960, [0017]). Yoshioka discloses the fish bone paste provides calcium reinforcement to food (‘960, [0005]) thus enriching the surimi with a calcium content (‘960, [0014]). With respect to claim 3 and 7, Yoshioka’s fish bone comprising the calcium is calcium phosphate as evidenced by Ref. W (pg. 506). 
With respect to the limitation in claim 1, “…an amount of the calcium supplement…in a range of 1.5 to 2.0% (w/w) of a total weight of the product…”, Yoshioka discloses 6 kg of fish bone paste (additional calcium supplement) in a total weight of the product of Example 3 of 198.7 kg (‘960, [0018]) which corresponds to 3.0% (w/w) of fish bone paste (additional calcium supplement) in the total weight of the product of Example 3; which is outside the cited range, but is considered close to the cited range upper limit of 2.0%. It would have been obvious to one of ordinary skill in the art to be motivated to adjust the amount of fish bone paste (additional calcium supplement) in Yoshioka’s product to provide a desired amount of calcium for known health benefits, absent a clear and convincing or evidence to the contrary. With respect to claim 1 and 14, Yoshioka teaches soybean oil (vegetable oil) (‘960, [0018]), wherein the soybean oil as a vegetable oil is considered a filling medium. 
 With respect to the limitation in claim 1, “…an amount of the calcium in the calcium enriched seafood product is in the range of 200 to 412 mg/100 g …”, Yoshioka discloses the product (calcium enriched seafood product/frozen fish product) comprising 334 mg of calcium per 100 g (‘960, [0018]) which is in range with the cited range. With respect to the limitation of “…based on a drained weight…”, Yoshioda’s soybean oil does not contain a calcium content, hence Yoshioka amount of 334 mg of calcium per 100 g (‘960, [0018]) in the product (calcium enriched seafood product/frozen fish product) meets the claim. 
With respect to new limitation of a seafood product “…in the form of flake, chunk or steak…”, wherein the recitation of the seafood product in the form of flake, chuck or steak, is considered an intermediate to the end claimed product, the calcium enriched seafood product. The patentability of an intermediate may be established by unexpected properties of an end product "when one of ordinary skill in the art would reasonably ascribe to a claimed intermediate the ‘contributing cause’ for such an unexpectedly superior activity or property." In re Magerlein, 602 F.2d 366, 373, 202 USPQ 473, 479 (CCPA 1979). "In order to establish that the claimed intermediate is a ‘contributing cause’ of the unexpectedly superior activity or property of an end product, an applicant must identify the cause of the unexpectedly superior activity or property (compared to the prior art) in the end product and establish a nexus for that cause between the intermediate and the end product." Id. at 479.
With respect to the limitation of “…wherein the calcium enriched seafood product retains the  seafood product…”, Yoshioka discloses  the frozen fish meat product (calcium enriched seafood product/frozen fish product) comprising surimi (seafood product) and fish bone paste (calcium supplement) is raw material of a knead product (‘960 [0020]. However, Barr et al. teaches surimi in a format of an extruded style chuck (‘782, Abstract, Fig. 3 and 4). Yoshioka and Barr et al. are of the same field of endeavor of surimi product. It would have been obvious to one of ordinary skill in the art to make surimi in an extruded style chuck as taught by Barr et al. in Yoshioka’s product as a matter of preference in food format. 
With respect to claim 1, 19 and 20, Yoshioka discloses the fish bone paste with particle size of 0 to 5 mm (‘960, see Japanese document JP 08-051960 A, [0016], col. 4, ln. 13-14; and Machine Translation, English [0016]), which corresponds to a range of 0 to 5,000 microns, which overlaps the cited range of claim 1, 19 and 20. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and wherein the fish bone paste with the particle size of 0 to 5 mm is considered a powder as much as Applicant’s claimed size.  With respect to claim 4, 5, 6 and 24, the limitation in these claims do not bare patentable distinction from claimed component, calcium in the claimed product; since Yoshioka clearly teaches calcium, and the source of the calcium does not bare patentable distinction for Yoshioka’s calcium.
Regarding claim 9, Yoshioka discloses the product (calcium enriched seafood product/frozen fish product) comprising surimi and fish bone paste (additional calcium supplement) (’960, [0017]) has improved qualities, elasticity, texture and appearance (‘960, [0017] [0018]).
Regarding claim 11, Yoshioka does not explicitly disclose the product (calcium enriched seafood product/frozen fish product) has a weight increase of 6 to 7.5% (w/w) of a total weight of the product after calcium enrichment. However, it would have been obvious to one of ordinary skill in the art to adjust the amount of additives and ingredients in Yoshioka’s product to provide a target end weight food product as matter of preference. 
Regarding claim 15 and 16, Yoshioka does not explicitly disclose the surimi as cited in claim 15. However, the cited fish meat ingredients in claim 15 and 16, are well known as commercially available ingredients; it would have been obvious to one of ordinary skill in the art to be motivated to use known commercially available ingredients, including the cited ingredients as a matter of taste preference in Yoshioka’s product.  
Regarding claim 17, Yoshioka does not explicitly disclose the product (calcium enriched seafood product/frozen fish product) comprising surimi and fish bone paste (calcium supplement) (’960, [0017]) packaged in pouches. However, it would have been obvious to one of ordinary skill in the art to be motivate to pack Yoshioka’s product in pouches as a matter of ease storage on a shelf for a consumer.  
Regarding claim 21, Yoshioka discloses frozen fish meat product (calcium enriched seafood product/frozen fish product) comprising surimi and fish bone paste (calcium supplement) (’960, [0017]). Yoshioka discloses the fish bone paste provides calcium reinforcement to food (‘960, [0005]) thus enriching the surimi with a calcium content (‘960, [0014]). Yoshioka teaches soybean oil (vegetable oil) (‘960, [0018]), wherein the soybean oil as a vegetable oil is considered as much as a filling medium as Applicant’s.
Yoshioka discloses 6 kg of fish bone paste (additional calcium supplement) in a total weight of the product of Example 3 of 198.7 kg (‘960, [0018]) which corresponds to 3.0% (w/w) of fish bone paste (additional calcium supplement) in the total weight of the product of Example 3; which is outside the cited range; however, considered close to the cited range upper limit. It would have been obvious to one of ordinary skill in the art to be motivated to adjust the amount of fish bone paste (calcium supplement) in Yoshioka’s product to provide a desired amount of calcium for known health benefits, absent a clear and convincing or evidence to the contrary. Yoshioka discloses the product (calcium enriched seafood product/frozen fish product) comprising 334 mg of calcium per 100 g (‘960, [0018]) which is in range with the cited range. With respect to the limitation of “…based on a drained weight…”, Yoshioda’s soybean oil does not contain a calcium content, hence Yoshioka amount of 334 mg of calcium per 100 g (‘960, [0018]) in the product (calcium enriched seafood product/frozen fish product) meets the claim. 
With respect to the limitation of “…wherein the calcium supplement is a fish bone powder selected from the group consisting of tune bone powder, salmon powder and trout bone powder…”, the limitation in these claims do not bare patentable distinction from claimed component, calcium in the claimed product; since Yoshioka clearly teaches calcium, and the source of the calcium does not bare patentable distinction for Yoshioka’s calcium.
With respect to new limitation of a seafood product “…in the form of flake, chunk or steak…”, wherein the recitation of the seafood product in the form of flake, chuck or steak, is considered an intermediate to the end claimed product, the calcium enriched seafood product. The patentability of an intermediate may be established by unexpected properties of an end product "when one of ordinary skill in the art would reasonably ascribe to a claimed intermediate the ‘contributing cause’ for such an unexpectedly superior activity or property." In re Magerlein, 602 F.2d 366, 373, 202 USPQ 473, 479 (CCPA 1979). "In order to establish that the claimed intermediate is a ‘contributing cause’ of the unexpectedly superior activity or property of an end product, an applicant must identify the cause of the unexpectedly superior activity or property (compared to the prior art) in the end product and establish a nexus for that cause between the intermediate and the end product." Id. at 479.
With respect to the limitation of “…wherein the calcium enriched seafood product is in the form of flake, chunk or steak…”, Yoshioka discloses  the frozen fish meat product (calcium enriched seafood product/frozen fish product) comprising surimi (seafood product) and fish bone paste (calcium supplement) is raw material of a knead product (‘960 [0020]. However, Barr et al. teaches surimi in a format of an extruded style chuck (‘782, Abstract, Fig. 3 and 4). Yoshioka and Barr et al. are of the same field of endeavor of surimi product. It would have been obvious to one of ordinary skill in the art to make surimi in an extruded style chuck as taught by Barr et al. in Yoshioka’s product as a matter of preference in food format. 
Regarding claim 22, Yoshioka discloses the fish bone paste with particle size of 0 to 5 mm (‘960, see Japanese document JP 08-051960 A, [0016], col. 4, ln. 13-14; and Machine Translation, English [0016]), which corresponds to a range of 0 to 5,000 microns, which overlaps the cited range of claim 22. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 23, Yoshioka discloses 6 kg of fish bone paste (additional calcium supplement) in a total weight of the product of Example 3 of 198.7 kg (‘960, [0018]) which corresponds to 3.0% (w/w) of fish bone paste (additional calcium supplement) in the total weight of the product of Example 3; which is outside the cited range, but is considered close to the cited range upper limit of 2.0%. It would have been obvious to one of ordinary skill in the art to be motivated to adjust the amount of fish bone paste (additional calcium supplement) in Yoshioka’s product to provide a desired amount of calcium for known health benefits. Yoshioka’s fish bone comprising the calcium is calcium phosphate as evidenced by Ref. W (pg. 506). Modified Yoshioka’s phosphate is expected to encompass the claimed amounts.   

Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. 
Applicant asserts “…The present inventors have unexpectedly discovered that the claimed powder-type calcium supplement is capable of increasing the calcium content of a seafood product in versatile forms, including flake, chunk and steak. In particular, the powder-type calcium supplement improves qualities such as texture (e.g., retaining the texture of a particular form) and water holding capacity of the calcium-enriched seafood product. In contrast, conventional calcium enriched seafood products are limited to a ground form (e.g., paste) blended with a calcium supplement, also in a ground form.
Yoshioka is an example of the conventional technology because it is limited to adding a
fish bone paste into surimi, a highly processed fish meat paste, which is then shaped and heated to obtain chikuwa or kamaboka (Yoshioka, paragraphs [0017] and [0018]). However, Yoshioka merely discloses using a fish bone paste to increase the calcium content of another paste, surimi, which is in the ground form. Yoshioka does not disclose or otherwise suggest the fish bone paste can be used to increase the calcium content of a fish meat product in its natural forms (i.e., not in the ground form), and after the calcium enrichment, the resulting calcium enriched fish meat product retains its original form.
 In contrast, the claimed calcium enriched seafood product retains the form of flake, chunk or steak, after taking up or absorbing the powder-type calcium supplement, thereby increasing the calcium content by many folds (e.g., as shown in Table 5, the amount of calcium is increased more than 35 times in the final product)…”.

Applicant’s remarks have been considered, but not persuasive. With respect to new limitation of a seafood product “…in the form of flake, chunk or steak…”, wherein the recitation of the seafood product in the form of flake, chuck or steak, is considered an intermediate to the end claimed product, the calcium enriched seafood product. The patentability of an intermediate may be established by unexpected properties of an end product "when one of ordinary skill in the art would reasonably ascribe to a claimed intermediate the ‘contributing cause’ for such an unexpectedly superior activity or property." In re Magerlein, 602 F.2d 366, 373, 202 USPQ 473, 479 (CCPA 1979). "In order to establish that the claimed intermediate is a ‘contributing cause’ of the unexpectedly superior activity or property of an end product, an applicant must identify the cause of the unexpectedly superior activity or property (compared to the prior art) in the end product and establish a nexus for that cause between the intermediate and the end product." Id. at 479.
In response to Applicant’s remarks of increasing calcium content to the seafood product, Yoshioka clearly teaches the fish bone paste provides calcium reinforcement to food (‘960, [0005]) thus enriching the surimi with a calcium content (‘960, [0014]). Yoshioka discloses the product (calcium enriched seafood product/frozen fish product) comprising 334 mg of calcium per 100 g (‘960, [0018]) which is in range with the cited range.
With respect to the limitation of “…wherein the calcium enriched seafood product retains the  seafood product…”, Yoshioka discloses  the frozen fish meat product (calcium enriched seafood product/frozen fish product) comprising surimi (seafood product) and fish bone paste (calcium supplement) is raw material of a knead product (‘960 [0020]. However, Barr et al. teaches surimi in a format of an extruded style chuck (‘782, Abstract, Fig. 3 and 4). Yoshioka and Barr et al. are of the same field of endeavor of surimi product. It would have been obvious to one of ordinary skill in the art to make surimi in an extruded style chuck as taught by Barr et al. in Yoshioka’s product as a matter of preference in food format. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792